Title: To Thomas Jefferson from Daniel L. Hylton, 16 May 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Virga. Richmond May 16th. 1792
          
          I wrote you last post and being much hurryd at the time prevented my writing you so fully as I coud have wish’d. This day have seen Mr. Banks with whom I have closd the sale for your Elkhill Land at £1500 which was the most I cou’d obtain. To morrow he has promisd to enter in writing agreeable to your advertisement, which I shall forward on, and after he has fulfilld his part in giving the security approv’d of, the deed can be executed by you. Your tobo. is now on bd. the Linnet Capt. Wm. Walker Weymouth, who I expect will sail from hence in a few days which I hope will arrive safe and in good time. I have not been able to procure the inspectors Acct. therefore can only send you the amt. already paid. The expences are high from an unavoidable circumstance in securing a part from the freshes landed at Westham. I have drawn on you at four days sight in favour of Mr. Wm. Austin for Twenty pounds, which sum I expect will be short of the expences  attending it. Mrs. H. and family unite with me in every wish for the happiness of you and yours and am Dr. Sir Yr. Fd. & St.,
          
            Danl. L. Hylton
          
        